JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s November 21, 2011 order dismissing appellant’s complaint be affirmed with respect to claims against the Bureau of Prisons, the U.S. Marshals Service, and George May in his official capacity, as appellant has conceded that these claims were properly dismissed. It is
FURTHER ORDERED AND ADJUDGED that the district court’s November 21, 2011 orders be vacated to the extent they dismissed appellant’s complaint with respect to claims against George May in his individual capacity and against Joe Jordan. The case is hereby remanded for the district court to consider whether it would be in the interest of justice to transfer the case to the United States District Court for the Southern District of Alabama. See 28 U.S.C. § 1631.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.